SWANSTROM, Judge,
dissenting.
I concur with the majority’s holding that Sivak’s petition should not have been dismissed by the magistrate because of a mix-up in the caption of the case. Nevertheless, since that dismissal occurred the action has become moot. For the past nine months, by Sivak’s admission, he has been in custody of the Board of Correction at the Idaho State Correctional Institution. There is no reason to believe from the present record in this appeal that Sivak’s complaints about deficiencies in his medical treatment at the Ada County jail have anything to do with present conditions of his confinement and treatment at ISCI. Realistically, Sivak’s allegations carry no implication of collateral consequences that need to be addressed on remand. Accordingly, on grounds of mootness, I would affirm the decision of the district court.